UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6998



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICK LAMAR HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-94-297)


Submitted: April 27, 2006                        Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Lamar Harris, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patrick Lamar Harris appeals from the district court’s

orders   denying   his   18   U.S.C.    §   3582(c)(2)      (2000)    motion   for

reduction of sentence and denying his motion for reconsideration.

Harris asserts that he is entitled to a reduction of sentence based

on Amendment 591 to the U.S. Sentencing Guidelines. This Amendment

requires   a   sentencing     court    to     apply   the   offense    guideline

referenced in the Statutory Index in Appendix A based on the

statute of conviction, rather than a defendant’s actual conduct.

See U.S. Sentencing Guidelines Manual App. C, Amend. 591 (2004);

United States v. Rivera, 293 F.3d 584, 586-87 (2d Cir. 2002).

Because Harris was sentenced under the correct guideline for his

convicted offenses, we affirm the orders of the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -